Citation Nr: 1023851	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for chronic low back pain.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Veteran had a VA examination for his 
claimed back disability.  
In January 2009, the Board remanded the claim in order to 
obtain an addendum opinion.   The remand requested that the 
examiner provide a medical opinion as to whether the 
Veteran's low back disability is related to service.  The 
examiner was asked to specifically discuss the complaints 
that were noted during service.  The examiner was further 
requested to provide a rationale, with references to the 
record, for the opinion provided.

The addendum obtained in 2009 reflects a medical opinion that 
the current low back disability is less likely than not 
related to service.  The examiner did not provide a rationale 
for the opinion.  

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
order.  The Court further indicated that it constitutes error 
on the part of the Board to fail to ensure compliance.  
Stegall v. West, 11 Vet. App. 168, 271 (1998).

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
of Appeals for Veterans Claims found that once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  In addition, a medical opinion must support 
its conclusion with an analysis the Board can consider and 
weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds that a remand is 
necessary in order to obtain a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
orthopedic examination for his back 
disability.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should indicate that 
the claims file was reviewed.  

2.  The VA examiner should diagnose any 
current back disability and should opine 
whether a current back disability is at 
least as likely as not (50 percent or 
greater likelihood) related to service, 
including the complaints of back pain 
noted during service.  The examiner should 
provide a detailed rationale for the 
opinion.  

3.  Thereafter, the claim on appeal should 
be readjudicated based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the AMC/ RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and allow them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


